Citation Nr: 1430616	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  14-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an (increased) initial rating for a right knee disability rated at 10 percent disabling prior to July 12, 2007.

2.  Entitlement to an (increased) initial rating for a total right total knee replacement, currently rated at 30 percent, from September 1, 2008.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO established service connection for a right knee disability, pursuant to a December 2011 Board Decision.  By that same rating action, the Veteran's service-connected right knee disability included the impairments of degenerative joint disease with a tear of the meniscus and a total knee replacement.  For this disability, the Veteran was assigned a 10 percent rating pursuant to Diagnostic Code 5010, effective from May 30, 2007.  The Veteran was also assigned a 100 percent rating for the right total knee replacement pursuant to the provision of Diagnostic Code 5055, based on a period of convalescence from July 12, 2007, through July 31, 2007, and based on a 1-year prescribed period from August 1, 2007, through August 31, 2008, with the minimum 30 percent rating assigned from September 1, 2008.  38 C.F.R. § 4.71a.  The Veteran, by and through his attorney, perfected an administrative appeal that challenges the 10 percent rating assigned prior to July 12, 2007, and the 30 percent rating assigned from September 1, 2008, for the service-connected right knee disability.  (See September 2012 Notice of Disagreement; December 2013 Statement of the Case; January 2014 Substantive Appeal).

The Board recognizes that the Veteran and his representative submitted additional evidence in June 2014, which included a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue of entitlement to a rating in excess of 30 percent for a total right knee replacement from September 1, 2008 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

For the portion of the appeal prior to July 12, 2007, the Veteran's right knee disability was manifested by extension to -10 degrees and flexion to 110 degrees, and by symptoms such as pain, tenderness, stiffness, swelling, effusion and crepitus on use of the right knee joint.  There is no ankylosis, or recurrent instability or subluxation.  There is x-ray evidence of arthritis and a tear of the meniscus.


CONCLUSION OF LAW

For the portion of the appeal prior to July 12, 2007, the criteria for a rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261, 5299 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an June 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

Additionally, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection for right knee degenerative joint disease.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examination, and statements submitted by the Veteran and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

The Veteran's right knee disability is rated under Diagnostic Code 5010-5055.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2013).  The first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  The second four digits after the hyphen, 5055 in this case, represent the diagnostic code used to rate knee replacements.  The Board notes that the Veteran did not have his knee replaced until after July 12, 2007.  Therefore, Diagnostic Code 5055 is not applicable for the portion of the appeal the Board is adjudicating at present, namely the portion of the appeal before July 12, 2007.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2013).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2013).  

Moreover, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's right knee disability.  See, e.g.,Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, the Veteran's right knee symptoms of pain, tenderness, swelling, effusion, stiffness and crepitus would be contemplated by the criteria for a 10 percent under DC 5003 and DC 5010.  38 C.F.R. § 4.14 (2013).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; Diagnostic Code is 5260, which contemplates limitation of flexion of the knee; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2013).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no examination demonstrates any objective findings of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the right knee was not demonstrated during the period on appeal.  

Turning to the evidence of record, the claims file contains VA treatment records that predate the Veteran's claim for service connection for right knee disability.  The Veteran began seeking treatment for the right knee disability in August 2005 when he had "twisted" the right knee, which resulted in a painful and swollen joint.  The Veteran reported that the knee resolved but began to swell again approximately three weeks before his appointment, without any reinjury.  He stated that it was uncomfortable for him to walk on it.  In October 2005, the Veteran was again seen regarding his right knee, and at that time he reported that the knee was still bothersome and swollen.  He stated that he was taking Motrin, which helped with the symptoms.  He denied locking or catching, but stated that stairs were bothersome.  He also indicated that the pain did not keep him up at night.  Then, in December 2005, the Veteran presented for an orthopedic consultation for his right knee pain.  The Veteran indicated that the pain was getting progressively worse, and he complained of "fairly constant aching pain" of the medial aspect and also behind his knee.  The Veteran stated that the pain was nonradiating, but he reported swelling and a "sensation of his knee giving out".  He also denied any falls, the use of a cane or assistive device, right knee locking, and a history of infections, injections, or surgery to the right knee.  The Veteran indicated that he had right knee pain at night and that the pain increased when going up and down stairs and after working all day.  Following orthopedic consultation, which include physical examination and testing, the orthopedic examiner's assessments included right knee pain, probably secondary to degenerative joint disease, narrowing of the medial compartment; patella-femoral degenerative disease, and that the Veteran could have a medial meniscus tear of the right knee.

The Veteran was provided an Magnetic Resonance Imaging (MRI) of the right knee in December 2005, which was reviewed and assessed by the orthopedic examiner in January 2006.  During the physical examination of the Veteran, the orthopedic examiner noted that the Veteran had an antalgic gait and tenderness of the medial joint.  The orthopedic examiner noted that Lachman's was negative and there was no palpable cyst.  The orthopedic examiner interpreted the results of the Veteran's x-rays, which showed moderate narrowing of the medial joint space consistent with moderate degenerative changes, and also interpreted the results of his MRI, which showed "small effusion and moderate-sized popliteal cyst," "osteoarthritis with full-thickness cartilage loss in both the medial and patellofemoral compartments," and "degeneration and tear of the body and horn of the medial meniscus."  The orthopedic examiner noted that the Veteran had degenerative arthritis of the right knee, and a tear of the meniscus.  The orthopedic examiner elaborated that the Veteran "moderately severe" degenerative arthritis of the medial compartment with a meniscus tear on MRI.  He discussed treatment options with the Veteran, including injections, a "medial unloader brace," and "arthroscopic considerations."  The Veteran opted to continue conservative treatment including a "medial unloader brace."  In February 2006, the Veteran was fitted for a medial unloader brace for the right knee.  Then, in April 2006, the Veteran reported that he could not wear it due to pain it caused in his tibia and shin.

An examination in June 2006 showed that the Veteran continued to complain of right knee pain; the Veteran reported that his job required him to stand and walk and that anti-inflammatory medications had not been helpful.  Examination showed an antalgic gait, but neurovascular examination was satisfactory.  Range of motion was from -5 degrees extension to 115 degrees flexion with 1+ effusion and there was tenderness in the medial joint line.  X-rays showed moderate degenerative changes to the right knee and moderate narrowing in the medial joint line.  The prior MRI was again interpreted as showing significant degenerative changes of the medial and patella-femoral compartment, and a tear of the medial meniscus.  The orthopedic examiner entered an assessment of both degenerative arthritis of the right knee and a tear of the medial meniscus.  The Veteran opted to try an injection of the knee as treatment for his ongoing symptomatology.  In September 2006, the Veteran again complained of joint stiffness of the right knee.  

In October 2006, a treatment record noted that the Veteran had a normal gait.  However, in November 2006, during another examination of the right knee, the examiner found that the Veteran had an antalgic gait.  The Veteran had range of motion from -8 degrees extension to 110 degrees flexion and 0 to 1+ effusion.  He had moderate crepitation over the patella and tenderness in the medial joint line.  The orthopedic examiner noted that X-rays showed moderately severe degenerative changes with moderately severe narrowing of the medial joint space; that the Veteran had a prior MRI of his knee showing ed degenerative changes.  The orthopedic examiner made an assessment of degenerative arthritis of the right knee, and discussed with the Veteran his options to treat that condition.

A podiatry VA treatment note from March 2007 noted that the Veteran had a leg length discrepancy, namely that the right leg was approximately a half an inch shorter than the left.  Then, in April 2007, a treatment note indicated that the Veteran had a "slight limping gait."  The Veteran was seen again in April 2007, approximately 10 days later, and he reported many of the same continued symptoms, including increasing problems with right knee pain.  He complained of "marked, intermittent pain during the day, increased with walking and standing."  He also stated that he had been having considerable pain at night.  The examiner noted the previous treatments, including the medial unloader brace and the injections to the right knee.  An antalgic gait was noted and the Veteran's range of motion in the right knee showed extension to -10 degrees to flexion to 105 degrees.  There was tenderness of the medial joint line and 0 to 1+ effusion in the right knee.  There was also moderately severe crepitation over the patella with range of motion testing.  The Veteran decided to proceed with the knee replacement surgery.  

The records from May 2007 document the Veteran's diagnosis of degenerative joint disease.  In June 2007, the Veteran complained of increasing problems with the right knee pain, with "marked, intermittent pain during the day, increased with walking and standing."   The Veteran also complained of pain at night.  The treatment note indicated that the Veteran had previously been prescribed injections into his knee and had tried to use a knee brace to alleviate the pain.  The Veteran reported that the brace was not helpful and the injection only helped temporarily.  Upon examination, he had flexion to 110 degrees and extension to -10 degrees in the right knee.  The Veteran exhibited full muscle strength; there was evidence of effusion, mild patellar crepitus with range of motion testing, some medial joint line opening with valgus stress test with the knee flexed to 30 degrees, and pain on palpation.  The orthopedic examiner stated that Lachman's was negative.  The orthopedic examiner also interpreted the X-ray as showing moderately severe degenerative changes of the right knee with moderately severe narrowing of the medial joint space.  The impression and problem list, as pertinent to the right knee, was of degenerative arthritis of the right knee.

The Board notes that the Veteran and his representative submitted additional evidence pertaining to the Veteran's 10 percent disability rating for the portion of the appeal before July 12, 2007.  A private practitioner provided an independent medical opinion in support of the Veteran's contentions.  He reviewed and cited the VA treatment records in providing his opinion.  Specifically, he stated that the Veteran had complained of right knee pain, swelling, and difficulty with stairs beginning in October 2005, as described above.  He also noted the treatment records that showed a worsening of the Veteran's symptoms, including constant aching, swelling, and a "giving out" sensation.  The practitioner reported the December 2005 MRI and discussed the Veteran's eventual antalgic gait that developed over the course of his treatment from October 2005.  He further reiterated that the Veteran sought the knee replacement surgery after he had tried other treatments, including injections and a medial unloader brace.  Finally, he discussed the June 2007 treatment record that showed 115 degrees flexion and -15 degrees extension.  The practitioner concluded that the Veteran's knee disability resulted in a "very painful disorder, with a meniscal tear and an inability to walk normally leading to an antalgic gait."  He went on to state that crepitation caused by "bone on bone friction is very painful when walking" and "[m]eniscal tears usually cause a lot of swelling and an inability to walk correctly due to severe pain with movement and especially weight bearing."  The practitioner opined that the Veteran's right knee condition "would definitely have been considered severe and would have most likely become crippling if the surgery had not been performed."  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  During the treatment note discussed above, the Veteran's right knee had flexion limited at most to 110 degrees, as demonstrated during the June 2007 treatment note.  The flexion of the Veteran's right knee must be limited to 45 degrees in order to warrant a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had full extension of the right knee.  The Veteran's right knee extension would have to be limited to 10 degrees in order to warrant a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  The Board notes, however, that due to the Veteran's rating under Diagnostic Code 5010, which contemplates symptoms such as pain, tenderness, stiffness, swelling, effusion, and crepitus, as discussed above, his limitation of range of motion has been taken into account in determining his 10 percent rating.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use for the period before July 12, 2007.  The Board notes that although the Veteran reported pain, he did not have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use before July 12, 2007.  There is no evidence which suggests, that, on repetitive use, the right knee was restricted by pain or other factors to only 45 degrees flexion or 10 degrees extension, the criteria for a 10 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the right knee was limited in motion to 45 degrees flexion or 10 degrees extension, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  To this end, the Board notes that the Veteran complained of a sensation of "giving out" during a December 2005 treatment record, which indicates the Veteran felt some instability in the right knee.  However, neither the objective medical evidence nor the subjective complaints of the Veteran indicate recurrent right knee instability during the period on appeal.  Additionally, the medical evidence did not show any recurrent subluxation, nor did the Veteran report any subluxation during the period on appeal.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5257 during the period on appeal.  

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  There is no evidence that the Veteran had dislocated semilunar cartilage or experienced frequent locking for the relevant portion of the appeal period.  The Board notes that mild effusion was noted during the treatment record.  However, the criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met.  Because all criteria are not met, the Veteran is not entitled to a higher rating based on Diagnostic Code 5258.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The Board recognizes that the private practitioner provided an opinion that the Veteran was entitled to a higher rating for the portion of the appeal before his knee replacement surgery based on his symptoms including pain, difficulty walking, antalgic gait, crepitation, and limited range of motion.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the medical evidence contemporaneous to the period on appeal is of greater probative value than the Veteran's allegations and the private practitioner's opinions regarding the severity of the Veteran's right knee disability during the portion of the appeal period from May 30, 2007 to July 12, 2007.  This is so because, unlike the information provided by the reviewing private practioner in June 2014, the medical evidence generated contemporaneous to the Veteran's actual treatment was not made for pecuniary purposes, and was made by an orthopedic surgeon following extensive examination and diagnostic testing for the purpose of diagnosis and treatment and thus reflects the degree of impairment experienced by the Veteran at the time.

As discussed above, the rating criteria for Diagnostic Code 5010, which contemplates traumatic arthritis, has been used to rate the Veteran in this case.  Diagnostic Code 5010 is based on limitation of motion.  The rating criteria expressly state that when the limitation of motion is noncompensable, as it is in the case, a 10 percent rating is applied.  Additionally, the list of findings that are used to objectively confirm limitation of motion is preceded by the term "such as" and therefore permits consideration of the Veteran's other symptoms of his right knee disability.  To this end, the Board has considered all of the same treatment records reviewed by the private practitioner as well as the Veteran's subjective complaints of pain, swelling, difficulty climbing and descending stairs, difficulty walking and standing, and pain at night.  The Board has also contemplated the Veteran's meniscus tear, degenerative arthritis of the right knee, popliteal cyst, and the moderately severe narrowing of the medial joint space.  In so doing, when the reasoning provided by the private practioner in June 2014, is compared with the same treatment records that he reviewed, the symptoms due to all of these variously diagnosed conditions of the right knee are not separate and distinct, but instead are the same and remain overlapping.  Thus, the Board finds that all of the evidence, taken together, shows that the Veteran is entitled to the assigned 10 percent rating, and no more, for the portion of the appeal from May 30, 2007 to July 12, 2007.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during relevant period in question.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right knee disability presented an exceptional or unusual disability picture during the period on appeal as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating for his right knee disability contemplated his subjective complaints of pain as well as his functional impairment.  There was no evidence that his right knee disability was manifested by compensable limitation of extension, instability, subluxation, frequent episodes of locking and effusion, or ankylosis.  Therefore, the Veteran's subjective complaints were included in the 10 percent rating for his right knee.  As a result, the evidence shows that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the relevant appeal period.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



REMAND

Further development is required prior to adjudicating the Veteran's claim for an increased initial rating for the portion of the appeal period from September 1, 2008.  

The Board notes that the Veteran was last afforded a VA examination for his right knee disability in February 2008, during the Veteran's appeal for his service connection claim.  The Board observes that the Veteran has not yet been provided a VA examination in connection with his claim for an increased initial rating.  The Veteran's representative has also requested a current VA examination to determine the current severity of the right knee disability.  (See June 2014 statement.)  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there is no other medical evidence on file from which the Board can determine the current severity of his service-connected right disability.    

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of his right knee is needed to fully and fairly evaluate the Veteran's claim for an increased rating for the portion of the appeal period since September 1, 2008.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his right knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed, and all findings should be reported in detail. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The examiner should also determine whether the Veteran has ankylosis of the right knee.  

The examiner should also determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also state whether there is additional loss of motion during time of right knee flare-ups and if so, identify the additional loss of motion during those times.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


